DUNCAN, Justice
(dissenting).
I am unable to agree with the majority in the conclusions reached in this case. I think that the machinery is 'within the class of property covered by the statutory exclusion from local taxation. It is being used by a corporation actually engaged in manufacturing in this state. This is the class of property which I think the Legislature intended to free from local taxation. As pointed out in Illinois Cent. R. Co. v. City of Paducah, 228 Ky. 65, 14 S.W.2d 172, the purpose of the statute was to encourage manufacturing. The industrial expansion resulting from the establishment of manufacturing plants in the state was expected to attract population, afford employment, and increase taxable values of other properties. These benefits were dependent upon the operation of the machinery in Kentucky, and it was entirely immaterial whether the machinery was owned by the manufacturer or operated under a lease.
This is not an isolated case. It sets a pattern which conflicts sharply with a growing ■business practice — the rental rather than the purchase of manufacturing machinery. Assuming that the exclusion of the statute was intended to foster manufacturing in Kentucky and its consequent employment of Kentuckians, the majority opinion whittles away much of the intended benefit.
There is another impelling reason for this dissent. The Constitution, § 171, gives the General Assembly “power to divide property into classes and to determine what class or classes of property shall be subject to local taxation.” The same section declares that taxes “shall be uniform upon all property of the same class subject to taxation”. *931The exemption from local taxation is of a class of property — not of the owners of that property. I think it is an arbitrary and unreasonable classification t*o say that the same class of property is exempt if it is owned and used by one person in manufacturing his own product but is not exempt if it is owned by one person and used by another for the same purpose. Classification ought not to depend on ownership but on use.
It is fundamental that a statute should always be construed according to its spirit and intent. The construction of the majority places undue emphasis on the use of the word, “of” and enlarges its meaning to such an extent that it is construed as “fee simple ownership.”
I am authorized to say that Judge Milli-ken joins in this dissent.